     Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 1 of 36




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
    GWENDOLYN HALL, et al.,                         :
                                     Plaintiffs,    :   2:17-cv-03423-GEKP
                          v.                        :
    ACCOLADE, INC.,                                 :
                                     Defendant      :
                                                    :

             CLASS/COLLECTIVE ACTION SETTLEMENT AGREEMENT

        The Parties (defined below) hereby STIPULATE and AGREE that the Action

(defined below) is settled pursuant to the following terms and conditions and subject to

judicial approval:

        1.       Definitions. The following defined terms appear throughout this

document in ALL CAPS and have the following meanings:

        ACTION means the above-captioned litigation.

        ADMINISTRATOR means Settlement Services, Inc., 2032-D Thomasville

Road, Tallassee, FL 32308.

        AGREEMENT means this Class/Collective Action Settlement Agreement.

        COURT means the United States District Court for the Eastern District of

Pennsylvania.

        COVERED EMPLOYEES means the 323 individuals covered by this

settlement. These individuals fall into the following three categories:

        •     ARIZONA OPT-INS: The 16 individuals who (i) have joined the
              conditionally certified FLSA collective 1 and (ii) were employed by

1
   On November 14, 2017, the COURT conditionally certified a Fair Labor Standards Act
collective defined as “[a]ll individuals who, during any time within the past three years, were
employed by Defendants as Health Assistants” and approved the proposed notice and opt-in
forms and procedures. See Doc. 46 at ¶ 1. Individuals joined the collective by filing “Consent to
Join” forms with the COURT.
   Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 2 of 36




           DEFENDANT as Health Assistants in Arizona. These individuals are
           identified in Exhibit A with an “AOI” designation.

       •   PENNSYLVANIA OPT-INS: The 47 individuals who (i) have joined the
           conditionally certified FLSA collective and (ii) were employed by
           DEFENDANT as Health Assistants in Pennsylvania. These individuals are
           identified in Exhibit A with an “POI” designation.

       •   NON-OPT-IN CLASS MEMBERS: The 260 individuals who (i) have not
           joined the conditionally certified FLSA collective and (ii) were employed by
           DEFENDANT as Health Assistants in Pennsylvania between August 1, 2014
           and November 26, 2016. These individuals are identified in Exhibit A with a
           “CM” designation.

       DEFENDANT means Accolade, Inc. and all of its past, present, or future parents,

subsidiaries, affiliates or related companies, successors, and predecessors, as well as their

respective past, present, and future owners, officers, directors, agents, employees,

successors, heirs, spouses, administrators, executors, partners, assigns, and insurers.

       DEFENSE COUNSEL means Pepper Hamilton, LLP.

       EFFECTIVE DATE means (i) 35 calendar days after the COURT enters an

order granting final approval of the SETTLEMENT and dismissing the ACTION or (ii) if

final approval is appealed and upheld, 3 business days after all avenues for appellate

review are exhausted.

       HALL means Gwendolyn Hall.

       OPT-IN DATE means, for each ARIZONA OPT-IN and PENNSYLVANIA

OPT-IN, the date on which his/her completed “Consent to Join” form was filed with the

COURT.

       OPT-IN LOOK-BACK DATE means, for each ARIZONA OPT-IN and

PENNSYLVANIA OPT-IN, the date falling three years prior to his/her OPT-IN DATE.

       PARTIES means HALL and DEFENDANT.




                                                  2
   Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 3 of 36




        PAYMENT AMOUNT means, for each COVERED EMPLOYEE, the amount

listed in Exhibit A in the “Total Payment” column. These amounts have been determined

as follows:

        •     Each ARIZONA OPT-IN receives (i) $18.86 for each week employed as a
              Health Assistant during the period between his/her OPT-IN LOOK-BACK
              DATE and November 26, 2016 plus (ii) $30.00 for each week employed as a
              Health Assistant between November 27, 2016 and December 29, 2018.

        •     Each PENNSYLVANIA OPT-IN receives (i) $28.28 for each week employed
              as a Health Assistant during the period between August 1, 2014 and his/her
              OPT-IN LOOK-BACK DATE plus (ii) $37.74 for each week employed as a
              Health Assistant between his/her OPT-IN LOOK-BACK DATE and
              November 26, 2016 plus (iii) $30.00 for each week employed as a Health
              Assistant between November 27, 2016 and December 29, 2018.

        •     Each NON-OPT-IN CLASS MEMBER receives $28.28 for each week
              employed as a Health Assistant between August 1, 2014 and November 26,
              2016.

        PLAINTIFFS’ COUNSEL means Winebrake & Santillo, LLC and Hardwick

Benfer, LLC.

        PRELIMINARY APPROVAL DATE means the date on which the COURT

enters the anticipated order certifying the class/collective for settlement purposes and

preliminarily approving the SETTLEMENT.

        RELEASED CLAIMS means all claims arising between August 1, 2014 and the

FINAL APPROVAL DATE asserted in or related to the ACTION, including, but not

limited to, all such claims seeking unpaid overtime wages under the Fair Labor Standards

Act, 29 U.S.C. §§ 201, et seq., the Pennsylvania Minimum Wage Act, 43 P.S. §§

333.101, et seq., the Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1 et

seq., the Arizona Wage Law, Ariz. Rev. Stat. §§ 23-350, et seq., or any other federal,

state, or local statute, regulation, ordinance, or common law theory seeking unpaid wages

or any associated penalties, liquidated damages, punitive damages, interest, attorneys’

fees, litigation costs, restitution, or equitable relief.



                                                     3
   Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 4 of 36




       RELEASED PARTIES means DEFENDANT and its past, present, or future

parents, subsidiaries, affiliates or related companies, successors, and predecessors, as

well as their respective past, present, and future owners, officers, directors, agents,

employees, successors, heirs, spouses, administrators, executors, partners, assigns,

attorneys, and insurers.

       SETTLEMENT means the terms, conditions, and obligations described in this

AGREEMENT.

       2.      Conditions Precedent. This SETTLEMENT is conditioned on passage of
the EFFECTIVE DATE.

       3.      Failure to Obtain Court Approval. If the SETTLEMENT is not

approved by the COURT, it will be null and void, and all PARTIES will return to the

status quo ante. During the remainder of the litigation, the PARTIES will be prohibited

from relying on any negotiations, papers, or orders (including any class/collective

certification order) pertaining to or resulting from the SETTLEMENT.

       4.      Maximum Settlement Amount. DEFENDANT’s maximum payment

under this SETTLEMENT is $1,100,000.00, inclusive of attorneys’ fees, administrative

and other costs and expenses, and service awards. Any requirement that DEFENDANT

pay more than this Maximum Settlement Amount constitutes a material change to this

AGREEMENT and justifies DEFENDANT’s unilateral termination of this

AGREEMENT and withdrawal from the SETTLEMENT.

       5.      Release. Upon passage of the EFFECTIVE DATE, each COVERED

EMPLOYEE who has not excluded himself/herself from the SETTLEMENT (on behalf

of themselves and their past, present and future agents, successors, heirs, spouses,

administrators, executors, partners, assigns, representatives, or predecessors) releases and

forever discharges the RELEASED PARTIES from the RELEASED CLAIMS.

       6.      Notice of the Settlement. PLAINTIFFS’ COUNSEL and DEFENSE

COUSEL will work cooperatively to create an Excel spreadsheet listing the last known


                                                  4
   Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 5 of 36




residential address of all COVERED EMPLOYEES. This list will be finalized and

provided to the ADMINISTRATOR within 14 calendar days after the execution of this

AGREEMENT. On or before 7 calendar days after the PRELIMINARY APPROVAL

DATE, the ADMINISTRATOR will: (i) mail the Notice Form attached as Exhibit B to

each of the 16 ARIZONA OPT-INS; (ii) mail the Notice Form attached as Exhibit C to

each of the 47 PENNSYLVANIA OPT-INS; and (iii) mail the Notice Form attached as

Exhibit D to each of the 260 NON-OPT-IN CLASS MEMBERS. If the Postal Service

returns any Notice Form to the ADMINISTRATOR with a forwarding address, the

ADMINISTRATOR will promptly re-mail the Notice Form to the forwarding address. If

the Postal Service returns any Notice Form to the ADMINISTRATOR without a

forwarding address, the ADMINISTRATOR will work diligently to obtain an updated

address and will promptly mail the Notice Form to any updated address. The

ADMINISTRATOR will prepare a sworn declaration describing the notice process.

PLAINTIFFS’ COUNSEL will file this declaration with the COURT along with any

other papers seeking final approval of the SETTLEMENT.
         7.   Exclusions from the Settlement. Any COVERED EMPLOYEE desiring

to exclude himself/herself from the SETTLEMENT must do so in writing. Exclusion

requests must be mailed to the ADMINISTRATOR pursuant to the instructions in the

Notice Form and must be postmarked by the date falling 63 calendar days after the

PRELIMINARY APPROVAL DATE. All exclusion requests will be attached to the

declaration described in paragraph 6 above.

         8.   Objections to the Settlement. Any COVERED EMPLOYEE desiring to

object to the SETTLEMENT must do so in writing. Objections must be mailed to the

ADMINISTRATOR pursuant to the instructions in the Notice Form and must be

postmarked by the date falling 63 calendar days after the PRELIMINARY APPROVAL

DATE. All such objections will be attached to the declaration described in paragraph 6

above.


                                               5
    Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 6 of 36




       9.      Payments to Settlement Participants. On or before 7 calendar days after

the FINAL APPROVAL DATE, DEFENDANT will transfer to the ADMINISTRATOR

a payment in the amount of $1,100,000.00 minus any PAYMENT AMOUNTS

attributable to any COVERED EMPLOYEES who exclude themselves from the

SETTLEMENT. On or before 21 calendar days after the FINAL APPROVAL DATE,

the ADMINISTRATOR will issue to each Settlement Participant a payroll check

representing his/her Payment Amount from which the Administrator will deduct all

applicable taxes and other withholdings (including, inter alia, both the employer’s and

the employee’s portion of FICA, SUTA, and FUTA) and for which the

ADMINISTRATOR will issue an IRS W-2 Form. 2 The ADMINISTRATOR will mail
these checks and tax forms to the best known address for each Settlement Participant. If

the postal service returns any checks to the ADMINISTRATOR with a forwarding

address, the ADMINISTRATOR will promptly re-mail the checks to the forwarding

address. If the postal service returns any checks to the ADMINISTRATOR without a

forwarding address, the Administrator will work diligently to obtain an updated address

and will promptly re-mail the checks to any updated address. All settlement checks will

bear an expiration date falling 150 calendar days after the FINAL APPROVAL DATE.

If the funds associated with checks not cashed by the expiration date exceed 5% of the

total payments made to all SETTLEMENT PARTICIPANTS, then the

ADMINISTRATOR will redistribute on a pro rata basis such funds to those

SETTLEMENT PARTICIPANTS who have cashed their settlement checks. If the funds

associated with checks not cashed by the expiration date do not exceed 5% of the total

payments made to all SETTLEMENT PARTICIPANTS, then the ADMINISTRATOR

will donate such funds to the Pennsylvania IOLTA Board.

2
   To facilitate the issuance of payroll checks and the reporting of taxes associated with the
settlement payments, DEFENDANT will provide to the ADMINISTRATOR (but not to
PLAINTIFFS’ COUNSEL) the social security number of each COVERED EMPLOYEE pursuant
to a confidentiality agreement to be prepared by Defense Counsel.


                                                  6
   Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 7 of 36




       10.     Payment to Plaintiffs’ Counsel. PLAINTIFFS’ COUNSEL will request

that the COURT approve the payment to PLAINTIFFS’ COUNSEL of $363,000.00 in

combined fees, costs, and expenses (including all fees and expenses paid to the

ADMINISTRATOR). The ADMINISTRATOR will pay any court-approved fees, costs,

and expenses on or before 21 calendar days after the FINAL APPROVAL DATE and

will issue to PLAINTIFFS’ COUNSEL an IRS 1099 Forms reflecting this payment. The

SETTLEMENT is not contingent on the COURT’s approval of this requested amount,

and any disapproved monies will be distributed on a pro rata basis to the COVERED

EMPLOYEES who do not exclude themselves from the SETTLEMENT.
       11.     Service Awards. PLAINTIFFS’ COUNSEL will request that the COURT

approve a $10,000.00 service award to HALL and $1,000.00 service awards to JaCarla

Royall and Denise Belcher. The ADMINISTRATOR will pay any court-approved

service award on or before 21 calendar days after the FINAL APPROVAL DATE and

will ensure that such payments are reflected in each recipient’s IRS 1099 Form.   The

SETTLEMENT is not contingent on the COURT’s approval of this requested amount,

and any disapproved monies will be distributed on a pro rata basis to the COVERED

EMPLOYEES who do not exclude themselves from the SETTLEMENT.

       12.     Dismissal with Prejudice. Upon final approval of this AGREEMENT by

the COURT, the ACTION will be dismissed with prejudice in its entirety. The PARTIES

will request that the COURT retain jurisdiction to enforce this AGREEMENT.

       13.     No Representations. In entering into this SETTLEMENT, no PARTY

relies on any statements, representations, or promises not described in this

AGREEMENT.

       14.     Consent. Each PARTY has carefully read and understands this

AGREEMENT and has received independent legal advice with respect to the

AGREEMENT.




                                                 7
   Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 8 of 36




       15.     Successors. This AGREEMENT will inure to the benefit of and be

binding upon each PARTY’s heirs, successors, and assigns.

       16.     No Assignments. No PARTY has assigned or transferred, or purported to

assign or transfer, to any other person or entity any rights or interests pertaining to the

ACTION or SETTLEMENT.

       17.     No Presumptions. In interpreting this AGREEMENT, there will not be

any presumption of interpretation against any PARTY.

       18.     No Admissions and No Prevailing Party. This AGREEMENT is the
result of a compromise between the PARTIES for the sole purpose of resolving this

matter and avoiding the time and expense of further litigation. Nothing in this

AGREEMENT constitutes an admission of liability or the propriety of class certification

by any RELEASED PARTY with regard to the subject matter of the ACTION. Nothing

herein may be construed or used as an admission or as evidence of the validity of any

claim against any RELEASED PARTY.

       19.     Tax Liability. DEFENDANT, RELEASED PARTIES, DEFENSE

COUNSEL, and PLAINTIFFS’ COUNSEL make no representations as to the tax

treatment or legal effect of the payments called for under this AGREEMENT. HALL,

PLAINTIFFS’ COUNSEL, and all COVERED EMPLOYEES who do not exclude

themselves from the SETTLEMENT will be solely responsible for the payment of any

taxes and penalties assessed on the payments described in this AGREEMENT.

       20.     Duty to Defend. The PARTIES will support the AGREEMENT’s

approval and enforcement, and will defend the AGREEMENT from any legal challenge.

       21.     Publicity/Media. PLAINTIFFS’ COUNSEL will not disclose the terms

of the SETTLEMENT to the media, the press, on any website, or generally to the public.

If PLAINTIFFS’ COUNSEL receive any inquiries from the media, they will state that the

ACTION has been resolved on the terms described in publicly filed documents. If




                                                  8
Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 9 of 36
Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 10 of 36




       3/6/19
Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 11 of 36
Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 12 of 36




              Exhibit A
                                                                                     Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 13 of 36
                                                                                                                EXHIBIT A
                                                                                                                                                                     CM Weeks Between      AOI Weeks Between Opt- POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                         Opt-in                            AOI Weeks Between      POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                                     CM Weeks Between                                                                                                8/1/14 and 11/26/16    in Look-Back Date and 8/1/14 and Opt-in Look- in Look-Back Date and   Between 11/27/16 and     Total Individual Gross
  First Name          Last Name   Type Look-Back                            Opt-in Look-Back    8/1/14 and Opt-in Look- in Look-Back Date and Between 11/27/16 and
                                                     8/1/14 and 11/26/16                                                                                                Multiplied by       11/26/16 Multiplied by Back Date Multiplied by 11/26/16 Multiplied by 12/29/18 Multiplied by     Payment Amount
                                          Date                              Date and 11/26/16          Back Date               11/26/16            12/29/18
                                                                                                                                                                         $28.28/week             $18.86/week            $28.28/week             $37.74/week            $30.00/week
Kaima             Akbar           POI    8/14/2014                                                                             58.71                  7.29                                                                                        $2,214.25               $218.57                $2,432.83
Folasade          Akinlemibola    POI   12/11/2014                                                                                                    19.29                                                                                                               $578.57                 $578.57
Karen             Alkire          POI    8/7/2014                                                       0.86                   73.14                                                                                       $24.24                 $2,758.39                                      $2,782.63
Denise            Belcher         POI   10/27/2014                                                      12.43                  7.57                                                                                       $351.53                  $285.54                                        $637.07
Taylor Kristine   Bugg            POI   12/11/2014                                                      18.86                  81.14                                                                                      $533.36                 $3,060.09                                      $3,593.45
Dana              Caggiano        POI   10/27/2014                                                      12.43                  40.14                                                                                      $351.53                 $1,513.88                                      $1,865.41
Mia C.            Carson          POI    8/7/2014                                                       0.86                  120.29                  79.29                                                                $24.24                 $4,536.26              $2,378.57               $6,939.07
Dia               Cleveland       POI   10/27/2014                                                      12.43                  26.43                                                                                      $351.53                  $996.68                                       $1,348.22
Jonathon          Cloyd           POI    9/14/2014                                                                             72.57                  43.29                                                                                       $2,736.84              $1,298.57               $4,035.41
Lawanda           Connelly        POI    8/4/2014                                                       0.43                  120.71                  25.71                                                                $12.12                 $4,552.42               $771.43                $5,335.97
Daniel            Crevak          POI    1/18/2015                                                                             28.71                  10.43                                                                                       $1,082.88               $312.86                $1,395.74
Amira             Edwards         POI    8/23/2014                                                      3.14                  118.00                                                                                       $88.89                 $4,450.06                                      $4,538.95
Susan             Founds          POI   12/21/2014                                                                                                    19.29                                                                                                               $578.57                 $578.57
Tashica           Fulton-Green    POI   11/21/2014                                                      16.00                 105.14                  28.71                                                               $452.55                 $3,965.19               $861.43                $5,279.16
Ashly             Galanti         POI    1/8/2015                                                       22.86                  88.00                                                                                      $646.50                 $3,318.69                $0.00                 $3,965.19
Cheri             Geyer           POI   12/11/2014                                                      18.86                 102.29                 109.00                                                               $533.36                 $3,857.44              $3,270.00               $7,660.80
Luis              Gonzalez        POI    1/17/2015                                                      0.00                   43.71                  9.29                                                                                        $1,648.57               $278.57                $1,927.14
Laurie            Halbe           POI    1/17/2015                                                      24.14                  97.00                  41.86                                                               $682.86                 $3,658.10              $1,255.71               $5,596.68
Gwendolyn         Hall            POI    8/4/2014                                                       0.43                  120.71                  11.57                                                                $12.12                 $4,552.42               $347.14                $4,911.69
Courtney          Harmon          POI   10/27/2014                                                      12.43                  7.43                                                                                       $351.53                  $280.15                                        $631.68
Elizabeth         Henry           POI    8/4/2014                                                       0.43                  110.43                                                                                       $12.12                 $4,164.52                                      $4,176.64
Ruth              Humm            POI   12/14/2014                                                                             43.71                  91.29                                                                                       $1,648.57              $2,738.57               $4,387.14
Tanikia           James           POI    1/19/2015                                                      24.43                  96.71                 109.00                                                               $690.94                 $3,647.32              $3,270.00               $7,608.27
Ashley            Johnson         POI    8/14/2014                                                      1.86                  111.00                                                                                       $52.53                 $4,186.07                                      $4,238.60
Rosaria Linda     Kazel           POI   12/11/2014                                                                             9.00                                                                                                                $339.41                                        $339.41
Jennifer          Kerr            POI    8/8/2014                                                       1.00                  120.14                  11.57                                                                $28.28                 $4,530.87               $347.14                $4,906.30
Tisha             Khakazi         POI   12/11/2014                                                      18.86                 102.29                  11.57                                                               $533.36                 $3,857.44               $347.14                $4,737.94
Lisa              Lobel           POI   10/27/2014                                                      12.43                  4.14                                                                                       $351.53                  $156.24                                        $507.77
Natalie Scott     Mack            POI    1/12/2015                                                      23.43                  97.71                  77.57                                                               $662.66                 $3,685.04              $2,327.14               $6,674.84
Tyrana            Mays            POI    8/4/2014                                                                             110.71                 109.00                                                                                       $4,175.30              $3,270.00               $7,445.30
Erin              Meixelsperger   POI    1/30/2015                                                      26.00                  95.14                 109.00                                                               $735.39                 $3,588.06              $3,270.00               $7,593.45
Jordan            Nejaime         POI    1/2/2015                                                       22.00                  52.00                                                                                      $622.25                 $1,961.04                                      $2,583.30
Philip            Newell          POI   12/11/2014                                                      18.86                  20.14                                                                                      $533.36                  $759.63                                       $1,293.00
Jose              Perez           POI    1/10/2015                                                      23.14                  28.29                                                                                      $654.58                 $1,066.72                                      $1,721.30
Catherine         Robinson        POI    9/6/2014                                                       5.14                  116.00                  71.57                                                               $145.46                 $4,374.63              $2,147.14               $6,667.24
Kelly             Rodney          POI   12/11/2014                                                                             43.71                  35.29                                                                                       $1,648.57              $1,058.57               $2,707.14
Sara              Roe             POI    8/18/2014                                                      2.43                  118.71                  36.86                                                                $68.69                 $4,477.00              $1,105.71               $5,651.40
Tanisha           Rogers          POI    10/2/2014                                                                             59.00                                                                                                              $2,225.03                                      $2,225.03
JaCarla           Royall          POI    8/21/2014                                                      2.86                  118.29                 109.00                                                                $80.81                 $4,460.83              $3,270.00               $7,811.65
Toni              Royall          POI    8/25/2014                                                      3.43                   49.14                                                                                       $96.97                 $1,853.29                                      $1,950.27
Clarissa          Singleton       POI    8/4/2014                                                       0.43                  120.71                  13.86                                                                $12.12                 $4,552.42               $415.71                $4,980.26
Edward J.         Skibinski       POI    8/8/2014                                                       1.00                  120.14                  6.57                                                                 $28.28                 $4,530.87               $197.14                $4,756.30
Kathryn           Stewart         POI    8/9/2014                                                       1.14                   17.29                                                                                       $32.32                  $651.89                                        $684.21
Mary              Taska (Dwyer)   POI    8/9/2014                                                       0.00                   90.71                  8.57                                                                                        $3,421.05               $257.14                $3,678.19
Alicia            Verleysen       POI    10/4/2014                                                      9.14                  112.00                  52.86                                                               $258.60                 $4,223.78              $1,585.71               $6,068.10
Mary Paige        Welby           POI    1/19/2015                                                      24.43                  19.57                                                                                      $690.94                  $738.08                                       $1,429.03
Sara              White           POI   12/11/2014                                                      18.86                  91.86                                                                                      $533.36                 $3,464.15                                      $3,997.51
Mary              Acker           CM                       110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Nick              Agnes           CM                       15.71                                                                                                           $444.47                                                                                                                $444.47
Angela            Aicher          CM                       97.43                                                                                                          $2,755.70                                                                                                              $2,755.70
Star              Altland         CM                       99.86                                                                                                          $2,824.39                                                                                                              $2,824.39
Dominique         Andrews         CM                       58.00                                                                                                          $1,640.49                                                                                                              $1,640.49
Janel             Angst           CM                        8.00                                                                                                           $226.27                                                                                                                $226.27
Nina              Armstrong       CM                       121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Tina              Bacon           CM                       110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Lanier            Bailey          CM                       110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Alexandra         Bakerian        CM                       28.71                                                                                                           $812.16                                                                                                                $812.16
Megan             Barilla         CM                       59.57                                                                                                          $1,684.93                                                                                                              $1,684.93
Jennifer          Barvitskie      CM                       121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Cynthia           Baskin          CM                       121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Lesley            Bates           CM                       121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Ashley            Becker          CM                       61.43                                                                                                          $1,737.46                                                                                                              $1,737.46


                                                                                                                                                  Page 1 of 6
                                                                                    Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 14 of 36
                                                                                                               EXHIBIT A
                                                                                                                                                                    CM Weeks Between      AOI Weeks Between Opt- POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                          Opt-in                          AOI Weeks Between      POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                                    CM Weeks Between                                                                                                8/1/14 and 11/26/16    in Look-Back Date and 8/1/14 and Opt-in Look- in Look-Back Date and   Between 11/27/16 and     Total Individual Gross
  First Name       Last Name       Type Look-Back                          Opt-in Look-Back    8/1/14 and Opt-in Look- in Look-Back Date and Between 11/27/16 and
                                                    8/1/14 and 11/26/16                                                                                                Multiplied by       11/26/16 Multiplied by Back Date Multiplied by 11/26/16 Multiplied by 12/29/18 Multiplied by     Payment Amount
                                           Date                            Date and 11/26/16          Back Date               11/26/16            12/29/18
                                                                                                                                                                        $28.28/week             $18.86/week            $28.28/week             $37.74/week            $30.00/week
Keisha         Belcher             CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Kelly          Bench               CM                     24.14                                                                                                           $682.86                                                                                                                $682.86
Antoinette     Bencivenne          CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Julie          Bergman             CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Heidi          Bershad             CM                     33.57                                                                                                           $949.54                                                                                                                $949.54
Kristi         Besse               CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Brenda         Bickings            CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Susan          Bilker              CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Kysha          Binns               CM                      6.57                                                                                                           $185.87                                                                                                                $185.87
Lakisha        Blackwell           CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Brooke         Blake               CM                     75.00                                                                                                          $2,121.32                                                                                                              $2,121.32
Amanda         Bonavenia           CM                     29.43                                                                                                           $832.37                                                                                                                $832.37
Faith          Borrell             CM                     114.71                                                                                                         $3,244.61                                                                                                              $3,244.61
Maura          Boughter-Dornfeld   CM                     58.71                                                                                                          $1,660.69                                                                                                              $1,660.69
Greg           Boyle               CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Megan          Bradley             CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Rose           Bridges             CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Averie         Brittin             CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Laura          Bryan               CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Stephanie      Bucca               CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Teresa         Camilari            CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Whitney        Campoli             CM                      4.14                                                                                                           $117.18                                                                                                                $117.18
Sarah          Candido             CM                     68.71                                                                                                          $1,943.53                                                                                                              $1,943.53
Trina          Cashley             CM                     19.29                                                                                                           $545.48                                                                                                                $545.48
Sean           Cerny               CM                     20.71                                                                                                           $585.89                                                                                                                $585.89
Sarah          Choi                CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Tori           Christie            CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Cynthia        Clawson             CM                     25.71                                                                                                           $727.31                                                                                                                $727.31
Nicole         Colahan             CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Letetia        Coleman             CM                     68.71                                                                                                          $1,943.53                                                                                                              $1,943.53
Rachel         Collins             CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Celeste        Copeland            CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Betty          Coutts              CM                     24.43                                                                                                           $690.94                                                                                                                $690.94
James          Cunningham          CM                     61.43                                                                                                          $1,737.46                                                                                                              $1,737.46
Michelle       Datsko              CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Melissa        Davis               CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Samantha       Defrank             CM                     68.71                                                                                                          $1,943.53                                                                                                              $1,943.53
Lauren         Dicair              CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Aja            DiFelice            CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Charlene       Dillman             CM                     68.71                                                                                                          $1,943.53                                                                                                              $1,943.53
Shakirah       Duckett             CM                     58.71                                                                                                          $1,660.69                                                                                                              $1,660.69
Adam           Dytko               CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Amira          Edwards             CM                     118.43                                                                                                         $3,349.67                                                                                                              $3,349.67
Lara           Eschbach            CM                     52.43                                                                                                          $1,482.90                                                                                                              $1,482.90
Diana          Evans               CM                      6.43                                                                                                           $181.83                                                                                                                $181.83
Patricia       Eyre                CM                     34.71                                                                                                           $981.87                                                                                                                $981.87
Nicole         Fanslau             CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Monay          Farrington          CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Sharyn         Feldman             CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Eleesha        Ferguson            CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Beverley       Fernandes           CM                     73.43                                                                                                          $2,076.87                                                                                                              $2,076.87
Evan           Ferstenfeld         CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Jaime          Finnegan            CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Cecilia        Fitzi               CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Matthew        Flanders            CM                     12.00                                                                                                           $339.41                                                                                                                $339.41
Regina         Floria              CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Nicole         Florio              CM                     23.00                                                                                                           $650.54                                                                                                                $650.54
Christopher    Flynn               CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Jennifer       Ford                CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Ashley         Foster              CM                     38.00                                                                                                          $1,074.80                                                                                                              $1,074.80
Matt           Frank               CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Michelle       Franklin            CM                     32.43                                                                                                           $917.22                                                                                                                $917.22


                                                                                                                                                 Page 2 of 6
                                                                                  Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 15 of 36
                                                                                                             EXHIBIT A
                                                                                                                                                                  CM Weeks Between      AOI Weeks Between Opt- POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                        Opt-in                          AOI Weeks Between      POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                                  CM Weeks Between                                                                                                8/1/14 and 11/26/16    in Look-Back Date and 8/1/14 and Opt-in Look- in Look-Back Date and   Between 11/27/16 and     Total Individual Gross
  First Name       Last Name     Type Look-Back                          Opt-in Look-Back    8/1/14 and Opt-in Look- in Look-Back Date and Between 11/27/16 and
                                                  8/1/14 and 11/26/16                                                                                                Multiplied by       11/26/16 Multiplied by Back Date Multiplied by 11/26/16 Multiplied by 12/29/18 Multiplied by     Payment Amount
                                         Date                            Date and 11/26/16          Back Date               11/26/16            12/29/18
                                                                                                                                                                      $28.28/week             $18.86/week            $28.28/week             $37.74/week            $30.00/week
Matt           Friend            CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Debra          Funchion          CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Darell         Garner            CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Linda          Garvey-tarpy      CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Heather        Gates             CM                     83.43                                                                                                          $2,359.72                                                                                                              $2,359.72
Anthony        Gawbill           CM                     68.71                                                                                                          $1,943.53                                                                                                              $1,943.53
Paula          Geyer             CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Tara           Gianfrancesco     CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
John           Giles             CM                     18.43                                                                                                           $521.24                                                                                                                $521.24
Anne           Gilmartin-Canny   CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Deidre         Gladden           CM                     18.43                                                                                                           $521.24                                                                                                                $521.24
Maggie         Gleason           CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Yvonne         Goff              CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Rachel         Goldberg          CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Odette         Gomez             CM                      7.43                                                                                                           $210.11                                                                                                                $210.11
Nelly          Gonzalez          CM                     15.71                                                                                                           $444.47                                                                                                                $444.47
Leah           Goodnow           CM                     56.57                                                                                                          $1,600.08                                                                                                              $1,600.08
Diana          Granados          CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Latisha        Graves            CM                     53.43                                                                                                          $1,511.19                                                                                                              $1,511.19
Alexander      Gross             CM                     23.57                                                                                                           $666.70                                                                                                                $666.70
Alissa         Gruhler           CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Mary           Haesemeyer        CM                     26.00                                                                                                           $735.39                                                                                                                $735.39
Kalina         Hajec             CM                     68.71                                                                                                          $1,943.53                                                                                                              $1,943.53
Julie          Hamel             CM                     15.71                                                                                                           $444.47                                                                                                                $444.47
Kiera          Hamilton          CM                     65.43                                                                                                          $1,850.60                                                                                                              $1,850.60
James          Hammel            CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Mercedes       Hampson           CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Courtney       Hann              CM                     53.14                                                                                                          $1,503.11                                                                                                              $1,503.11
Michael        Hargraves         CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Vanessa        Hargrove          CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Cecelia        Harris            CM                     52.00                                                                                                          $1,470.78                                                                                                              $1,470.78
Kamilah        Heaps             CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Matthew        Heffner           CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Alyson         Hemberger         CM                     60.43                                                                                                          $1,709.18                                                                                                              $1,709.18
Kristen        Henry             CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Elizabeth      Herman            CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Alison         Hill              CM                     106.71                                                                                                         $3,018.34                                                                                                              $3,018.34
Gabrielle      Hill              CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Sean           Hogan             CM                     85.14                                                                                                          $2,408.20                                                                                                              $2,408.20
Lindsey        Hopper            CM                     34.71                                                                                                           $981.87                                                                                                                $981.87
Craig          Howard            CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Jeffrey        Hudak             CM                     16.57                                                                                                           $468.71                                                                                                                $468.71
Paul           Hunsberger        CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Marc           Jacobs            CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Lisa           Johns             CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Lucas          Johns             CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Angel          Johnson           CM                     97.43                                                                                                          $2,755.70                                                                                                              $2,755.70
Lauren         Johnson           CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Michelle       Johnson           CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Jake           Jones             CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
James          Jones             CM                     51.00                                                                                                          $1,442.50                                                                                                              $1,442.50
Jaz            Jones             CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Lea            Jones             CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Reina          Jones             CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Vanette        Jordan-Lumogo     CM                      6.00                                                                                                           $169.71                                                                                                                $169.71
Stephen        Kaestle           CM                      6.00                                                                                                           $169.71                                                                                                                $169.71
Erin           Kelble            CM                     15.71                                                                                                           $444.47                                                                                                                $444.47
Cari           Kerby             CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Margie         Kessler           CM                     15.71                                                                                                           $444.47                                                                                                                $444.47
Bonnie         Kiersh            CM                     84.71                                                                                                          $2,396.08                                                                                                              $2,396.08
Tara           Kieser            CM                     68.71                                                                                                          $1,943.53                                                                                                              $1,943.53
Holly          Kisailus          CM                     82.14                                                                                                          $2,323.35                                                                                                              $2,323.35


                                                                                                                                               Page 3 of 6
                                                                                     Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 16 of 36
                                                                                                                EXHIBIT A
                                                                                                                                                                     CM Weeks Between      AOI Weeks Between Opt- POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                           Opt-in                          AOI Weeks Between      POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                                     CM Weeks Between                                                                                                8/1/14 and 11/26/16    in Look-Back Date and 8/1/14 and Opt-in Look- in Look-Back Date and   Between 11/27/16 and     Total Individual Gross
  First Name       Last Name        Type Look-Back                          Opt-in Look-Back    8/1/14 and Opt-in Look- in Look-Back Date and Between 11/27/16 and
                                                     8/1/14 and 11/26/16                                                                                                Multiplied by       11/26/16 Multiplied by Back Date Multiplied by 11/26/16 Multiplied by 12/29/18 Multiplied by     Payment Amount
                                            Date                            Date and 11/26/16          Back Date               11/26/16            12/29/18
                                                                                                                                                                         $28.28/week             $18.86/week            $28.28/week             $37.74/week            $30.00/week
Beth           Kosmin-Felix         CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Elaine         Kraje                CM                      4.00                                                                                                           $113.14                                                                                                                $113.14
Alicia         Krakau               CM                     51.00                                                                                                          $1,442.50                                                                                                              $1,442.50
Jessica        Kramlik              CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Jessica        Krawitz              CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Kimberly       Kreiensieck-Sewell   CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Nancy          Landis               CM                      4.29                                                                                                           $121.22                                                                                                                $121.22
Elizabeth      Laudenslager         CM                     15.71                                                                                                           $444.47                                                                                                                $444.47
Tionna         Le                   CM                     74.00                                                                                                          $2,093.04                                                                                                              $2,093.04
Andrea         Leach                CM                     82.00                                                                                                          $2,319.31                                                                                                              $2,319.31
CJ             LeConey              CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Jamie          Lee                  CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Alexia         Levy                 CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Tishonda       Lewis                CM                      1.14                                                                                                           $32.32                                                                                                                 $32.32
Robert         Lippmann             CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Jorge          Lozano               CM                     30.00                                                                                                           $848.53                                                                                                                $848.53
Jenn           Lubicky              CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Erin           Lutz                 CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Ashley         Maccarter            CM                     61.43                                                                                                          $1,737.46                                                                                                              $1,737.46
Theresa        Machen               CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Kelli          Maines               CM                     26.43                                                                                                           $747.51                                                                                                                $747.51
Brendalee      Maisonet             CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Patricia       Marek                CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Michele        Marino               CM                      4.14                                                                                                           $117.18                                                                                                                $117.18
Erin           Martin               CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Bea            Martinez             CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Ashley         Mason                CM                     15.71                                                                                                           $444.47                                                                                                                $444.47
Sache`         Massenburg           CM                     15.71                                                                                                           $444.47                                                                                                                $444.47
Freda-Rae      Mccray               CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Molly          Mccready             CM                     46.00                                                                                                          $1,301.08                                                                                                              $1,301.08
Armina         Mcelveen             CM                     103.14                                                                                                         $2,917.32                                                                                                              $2,917.32
Justina        Mcentee              CM                     56.57                                                                                                          $1,600.08                                                                                                              $1,600.08
Kevin          McMackin             CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Clara          Mcnamara             CM                     72.57                                                                                                          $2,052.63                                                                                                              $2,052.63
Denise         Meola                CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Rachel         Mergaman             CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Cameron        Meyer                CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Margaret       Michie               CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Katie          Misra                CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Maureen        Morison              CM                     68.71                                                                                                          $1,943.53                                                                                                              $1,943.53
Nina           Morvin               CM                     15.71                                                                                                           $444.47                                                                                                                $444.47
Kathryn        Mowers               CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Marissa        Mummert              CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Courtney       Nash                 CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Kerri          Nash                 CM                     57.71                                                                                                          $1,632.41                                                                                                              $1,632.41
Michael        Nathan               CM                      7.57                                                                                                           $214.15                                                                                                                $214.15
James          Nelson               CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Nicole         Nelson               CM                     36.43                                                                                                          $1,030.36                                                                                                              $1,030.36
Suzanne        Nelson               CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Deborah        Nicholas             CM                      9.29                                                                                                           $262.64                                                                                                                $262.64
Kathryn        Nicksic              CM                     74.00                                                                                                          $2,093.04                                                                                                              $2,093.04
Catherine      Nollau               CM                     27.57                                                                                                           $779.84                                                                                                                $779.84
Steven         Nusca                CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Emily          Nussdorfer           CM                      5.00                                                                                                           $141.42                                                                                                                $141.42
Susan          Nych                 CM                     44.00                                                                                                          $1,244.51                                                                                                              $1,244.51
Jazmin         Olmedo-Krawiec       CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Caroline       O'Neill              CM                     116.86                                                                                                         $3,305.22                                                                                                              $3,305.22
Natasha        Owens                CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Tom            Paulits              CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Aimee          Petronglo            CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Heather        Phillips             CM                     65.43                                                                                                          $1,850.60                                                                                                              $1,850.60
Nicole         Phoenix              CM                     88.71                                                                                                          $2,509.22                                                                                                              $2,509.22


                                                                                                                                                  Page 4 of 6
                                                                                Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 17 of 36
                                                                                                           EXHIBIT A
                                                                                                                                                                CM Weeks Between      AOI Weeks Between Opt- POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                      Opt-in                          AOI Weeks Between      POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                                CM Weeks Between                                                                                                8/1/14 and 11/26/16    in Look-Back Date and 8/1/14 and Opt-in Look- in Look-Back Date and   Between 11/27/16 and     Total Individual Gross
  First Name       Last Name   Type Look-Back                          Opt-in Look-Back    8/1/14 and Opt-in Look- in Look-Back Date and Between 11/27/16 and
                                                8/1/14 and 11/26/16                                                                                                Multiplied by       11/26/16 Multiplied by Back Date Multiplied by 11/26/16 Multiplied by 12/29/18 Multiplied by     Payment Amount
                                       Date                            Date and 11/26/16          Back Date               11/26/16            12/29/18
                                                                                                                                                                    $28.28/week             $18.86/week            $28.28/week             $37.74/week            $30.00/week
Linda          Pinder          CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Jacqueline     Poli            CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Marissa        Polselli        CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Vanessa        Price           CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Jennifer       Pyott           CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Beth           Ralls           CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
James          Ramey           CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Michele        Ranieri         CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Kali           Reierson        CM                     98.29                                                                                                          $2,779.94                                                                                                              $2,779.94
Jason          Rhoades         CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Bridget        Rivera          CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Sarah          Robertson       CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Danielle       Rodriguez       CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Christine      Romagano        CM                     51.00                                                                                                          $1,442.50                                                                                                              $1,442.50
Christian      Romonusky       CM                     108.14                                                                                                         $3,058.74                                                                                                              $3,058.74
Regina         Rose            CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Kimberly       Sabatino        CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Alexa          Scarlett        CM                     11.00                                                                                                           $311.13                                                                                                                $311.13
Maureen        Schmidt         CM                     58.00                                                                                                          $1,640.49                                                                                                              $1,640.49
Aimee          Schulz-Plarr    CM                     89.43                                                                                                          $2,529.42                                                                                                              $2,529.42
Lauren         Schumacher      CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Evelyn         Scott           CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Shellyann      Scott           CM                     36.71                                                                                                          $1,038.44                                                                                                              $1,038.44
Rebecca        Shields         CM                     61.43                                                                                                          $1,737.46                                                                                                              $1,737.46
Latryce        Shubert         CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Alicia         Sides           CM                     111.71                                                                                                         $3,159.76                                                                                                              $3,159.76
Janice         Singer          CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Tyree          Singleton       CM                     89.00                                                                                                          $2,517.30                                                                                                              $2,517.30
Aja            Southerland     CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Cecilia        Spencer         CM                     68.71                                                                                                          $1,943.53                                                                                                              $1,943.53
Nicole         Spencer         CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Amanda         Spivak          CM                     29.43                                                                                                           $832.37                                                                                                                $832.37
Erica          Staehle         CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Marvin         Steadman        CM                      4.71                                                                                                           $133.34                                                                                                                $133.34
Lindsey        Stetson         CM                     52.43                                                                                                          $1,482.90                                                                                                              $1,482.90
Jessica        Stoicsitz       CM                     61.00                                                                                                          $1,725.34                                                                                                              $1,725.34
Sarah          Stouth          CM                     73.57                                                                                                          $2,080.91                                                                                                              $2,080.91
Lauren         Stump           CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Linda          Swartz          CM                      6.57                                                                                                           $185.87                                                                                                                $185.87
Carmen         Taylor          CM                     108.57                                                                                                         $3,070.86                                                                                                              $3,070.86
Eve            Terran          CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Jennifer       Thomason        CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Ronald         Tilghman        CM                     110.71                                                                                                         $3,131.47                                                                                                              $3,131.47
Ryan           Tobin           CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Marilyn        Torres          CM                     43.71                                                                                                          $1,236.43                                                                                                              $1,236.43
Patricia       Townsend        CM                     97.71                                                                                                          $2,763.78                                                                                                              $2,763.78
Joe            Turney          CM                     15.71                                                                                                           $444.47                                                                                                                $444.47
Carla          Villalobos      CM                     15.71                                                                                                           $444.47                                                                                                                $444.47
Laura          Viveros         CM                     28.71                                                                                                           $812.16                                                                                                                $812.16
Valerie        Voluntad        CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Joneen         Walker          CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Nancy          Walters         CM                     68.71                                                                                                          $1,943.53                                                                                                              $1,943.53
Keyanna        Webb            CM                     51.00                                                                                                          $1,442.50                                                                                                              $1,442.50
Jomel          White           CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
NJ             Wiggins         CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Sandrine       Wilson          CM                     15.71                                                                                                           $444.47                                                                                                                $444.47
Eirean         Yetter          CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Lamont         Youngblood      CM                     18.43                                                                                                           $521.24                                                                                                                $521.24
Kimberly       Zawacki         CM                     121.14                                                                                                         $3,426.44                                                                                                              $3,426.44
Shereese       Bell            AOI 1/19/2015                                94.57                                                                58.71                                       $1,783.26                                                              $1,761.43               $3,544.68
Carlie A.      Briggs          AOI 12/18/2014                                8.57                                                                                                             $161.62                                                                                        $161.62
Lindsey        Colosey         AOI 1/8/2015                                 49.00                                                                                                             $923.95                                                                                        $923.95


                                                                                                                                             Page 5 of 6
                                                                                  Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 18 of 36
                                                                                                             EXHIBIT A
                                                                                                                                                                  CM Weeks Between      AOI Weeks Between Opt- POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                      Opt-in                            AOI Weeks Between      POI Weeks Between POI Weeks Between Opt- AOI and POI Weeks
                                                  CM Weeks Between                                                                                                8/1/14 and 11/26/16    in Look-Back Date and 8/1/14 and Opt-in Look- in Look-Back Date and   Between 11/27/16 and     Total Individual Gross
  First Name       Last Name   Type Look-Back                            Opt-in Look-Back    8/1/14 and Opt-in Look- in Look-Back Date and Between 11/27/16 and
                                                  8/1/14 and 11/26/16                                                                                                Multiplied by       11/26/16 Multiplied by Back Date Multiplied by 11/26/16 Multiplied by 12/29/18 Multiplied by     Payment Amount
                                       Date                              Date and 11/26/16          Back Date               11/26/16            12/29/18
                                                                                                                                                                      $28.28/week             $18.86/week            $28.28/week             $37.74/week            $30.00/week
Jessica        Greiner         AOI    9/18/2014                               38.71                                                                48.71                                        $730.00                                                               $1,461.43               $2,191.43
Maria Teresa   Guereque        AOI   12/18/2014                               77.86                                                                                                            $1,468.09                                                                                      $1,468.09
Nicole         Havermale       AOI    1/22/2015                               38.71                                                               109.00                                        $730.00                                                               $3,270.00               $4,000.00
Tracey         James           AOI   12/28/2014                               99.86                                                                49.86                                       $1,882.92                                                              $1,495.71               $3,378.64
Tanya D.       Johnson         AOI    1/11/2015                                9.71                                                                                                             $183.17                                                                                        $183.17
Nora           Quintana        AOI   12/18/2014                               94.57                                                                54.43                                       $1,783.26                                                              $1,632.86               $3,416.11
Kali           Reierson        AOI   12/14/2014                               82.43                                                                                                            $1,554.29                                                                                      $1,554.29
Leah           Sherrill        AOI   11/21/2014                               90.43                                                                                                            $1,705.14                                                                                      $1,705.14
Angelica       Silva           AOI    1/22/2015                               45.14                                                                                                             $851.22                                                                                        $851.22
Liane          Sparks          AOI   12/22/2014                               14.43                                                                                                             $272.07                                                                                        $272.07
Daryl          Traylor         AOI   10/27/2014                               23.29                                                                                                             $439.08                                                                                        $439.08
Whitney        Tucker          AOI    1/12/2015                               97.71                                                                83.43                                       $1,842.52                                                              $2,502.86               $4,345.38
Inea           West            AOI    8/23/2014                               27.43                                                                                                             $517.20                                                                                        $517.20
TOTALS                                                 18356.29               892.43                397.43                 3390.29                1662.71             $519,194.13             $16,827.79              $11,240.98             $127,855.67             $49,881.43              $725,000.00




                                                                                                                                               Page 6 of 6
Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 19 of 36




              Exhibit B
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 20 of 36




            Exhibit B: Notice to “Arizona Opt-Ins”
                                 NOTICE OF SETTLEMENT

              Gwendolyn Hall v. Accolade, Inc., 2:17-cv-03423-GEKP
            United States District Court, Eastern District of Pennsylvania

TO:    [INSERT NAME]

YOU ARE COVERED BY THE SETTLEMENT OF THIS CLASS ACTION LAWSUIT.

A FEDERAL JUDGE AUTHORIZED THIS NOTICE, WHICH SUMMARIZES THE
TERMS OF THE SETTLEMENT AND EXPLAINS YOUR RIGHTS UNDER THE
SETTLEMENT.

PLEASE READ THIS DOCUMENT CAREFULLY.

 1.     Who is covered by the settlement?

The United States District Court in Philadelphia, PA presides over this lawsuit, which was filed
in August 2017 by Gwendolyn Hall against Accolade, Inc.

The lawsuit addresses whether or not Accolade paid its Health Assistants (“HAs”) in compliance
with a federal law called the Fair Labor Standards Act and a state law called the Pennsylvania
Minimum Wage Act. We will refer to the Fair Labor Standards Act claim as the “Federal
Overtime Claim.” We will refer to the Pennsylvania Minimum Wage Act claim as the “PA
Overtime Claim.”

In December 2017, all individuals potentially covered by the Federal Overtime Claim were
mailed a package that included a description of the Federal Overtime Claim and a form that the
recipient was required to return in order to pursue the Federal Overtime Claim. A total of 63
individuals returned these forms. You, [Insert Name], returned a form. As a result, you are
covered by the Federal Overtime Claim.

In addition, all individuals employed in Pennsylvania as HAs between August 1, 2014 and
November 26, 2016 are covered by the PA Overtime Claim. You, [Insert Name], are not
covered by the PA Overtime Claim because you worked in Arizona.

 2.     What is alleged in the lawsuit?

As discussed below, the settled lawsuit covers two separate time periods:

August 1, 2014 until November 26, 2016: Both the Federal Overtime Claim and the PA
Overtime Claim apply to this period. Under the overtime laws, some employees are entitled to
“time and one-half” overtime pay when they work over 40 hours per week. However, certain
salaried employees are “exempt” from the overtime laws. Prior to November 26, 2016, Accolade
classified HAs as falling within the “Administrative” exemption to the overtime laws, and as a
result, did not pay overtime to the HAs. Under this “Administrative” exemption, salaried
employees are not legally entitled to overtime pay if: (i) they primarily perform office or non-
manual work directly related to the general business operations of Accolade or its customers and

                                                1
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 21 of 36



(ii) their primary duties include the “exercise of discretion and independent judgment with
respect to matters of significance.” Accolade maintains that HAs fit each of these criteria and,
therefore, were not entitled to overtime pay. Accolade also maintains that, even if HAs were
entitled to overtime pay, they did not work overtime hours often. Ms. Hall disagrees with
Accolade. She contends that HAs did not fall within the “Administrative” exemption and that
HAs often worked overtime hours.

The overtime “misclassification” claim described in the above paragraph applies to you, [Insert
Name], because you worked as an HA prior to November 26, 2016. OR The overtime
“misclassification” claim described in the above paragraph does not apply to you, [Insert
Name], because you did not work as an HA prior to November 26, 2016.

November 27, 2016 until December 29, 2018: Only the Federal Overtime Claim applies
to this period. During this period, Accolade paid HAs an hourly wage plus “time and one-half”
overtime pay when they worked over 40 hours per week. According to Ms. Hall, Accolade
improperly failed to give HAs overtime credit for all compensable work activities before and
after their shifts. These activities include, for example, time spent logging into computer
systems at the beginning of the shift and time spent finishing customer calls at the end of the
shift. Accolade denies Ms. Hall’s allegation and asserts that it paid HAs for all compensable
work activities. Accolade also asserts that much of the allegedly unpaid time is not covered by
the Federal Overtime Claim because, even if the time were credited, the HA’s total weekly hours
would still fall below 40.

The unpaid work claim described in the above paragraph applies to you, [Insert Name],
because you worked as an HA after November 27, 2016. OR The unpaid work claim described
in the above paragraph does not apply to you, [Insert Name], because you did not work as an
HA after November 27, 2016.

 3.     Why is there a settlement?

The Court has not decided who will win the lawsuit. So both the HAs and Accolade run the risk
of losing.

The settlement is a compromise. It allows both sides to avoid the costs, delays, and risks of
further litigation and provides money to Ms. Hall and other HAs covered by the settlement.

In reaching this settlement, Accolade denies that it violated any laws, and continues to assert
that its pay practices were and are entirely legal.

 4.     How much money will I recover under the settlement?

The Judge will decide whether the settlement should be approved as fair and reasonable. If the
Judge approves the settlement, a total amount of $1,100,000 will be distributed to the 323 HAs
covered by the lawsuit and to the lawyers identified in Section 9. If the Court approves the
requested legal fees, expenses, and service awards, a total of $725,000.00 will be available to the
323 HAs covered by the lawsuit.

If the Court approves the settlement, you, [INSERT NAME], will receive an individual
payment in the gross amount of $[insert Payment Amount]. This gross payment amount is
considered wage income. So your settlement check will be reduced to reflect all payroll
deductions and taxes ordinarily paid by both employers and employees. You will receive an IRS

                                                2
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 22 of 36



W-2 Form reflecting this payment and the associated taxes and withholdings.

The method for determining the individual payment amounts owed to you and other individuals
covered by the settlement is described below:

              •   Arizona HAs: Arizona HAs do not benefit from the PA Overtime Claim
                  because they did not work in Pennsylvania. Arizona HAs, therefore, are
                  limited to the Federal Overtime Claim. YOU, [INSERT NAME], FALL
                  INTO THIS CATEGORY. The Federal Overtime Claim entitles you to seek
                  unpaid overtime wages for all weeks between [Insert Opt-In Look Back Date]
                  and December 29, 2018. Under the payment formula, you are entitled to: (i)
                  $18.86 for each week employed as an HA between [Insert Opt-In Look Back
                  Date] and November 26, 2016 plus (ii) $30.00 for each week employed as an
                  HA between November 27, 2016 and December 29, 2018. Your Gross
                  Payment of $[insert Payment Amount] is based on this formula.

              •   Pennsylvania HAs Covered by Both the Federal Overtime Claim
                  and the PA Overtime Claim: All Pennsylvania HAs covered by the
                  settlement benefit from the PA Overtime Claim. In addition, some of these
                  Pennsylvania HAs also benefit from the Federal Overtime Claim because they
                  previously returned the form required to pursue such claim. Under the
                  payment formula, these individuals are entitled to: (i) $28.28-$37.74 for
                  each week employed as an HA between August 1, 2014 and November 26,
                  2016 plus (ii) $30.00 for each week employed as an HA between November
                  27, 2016 and December 29, 2018.

              •   Pennsylvania HAs Covered by the PA Overtime Claim Only:
                  Pennsylvania HAs who did not previously return the form required to pursue
                  the Federal Overtime Claim are nonetheless covered by the PA Overtime
                  Claim. Under the payment formula, these individuals are entitled to $28.28
                  for each week employed as an HA between August 1, 2014 and November 26,
                  2016.

If you have any questions about the determination of your payment amount, please call one of
the law firms listed in Section 9.

Also, please keep in mind that the settlement payments described above will be made only if the
Judge approves the settlement.

 5.     How can I receive a settlement payment?

If this Notice is addressed to you, then you are covered by the settlement and you do not need
to do anything to receive a settlement payment. Of course, the payment will not be
made unless the Judge approves the settlement.

 6.     What do I give up by receiving a settlement payment?

If you do not exclude yourself from the settlement by following the procedures in Section 7, you
will release and forever discharge Accolade (as well as its past, present, or future parents,
subsidiaries, affiliates or related companies, successors, and predecessors, as well as their
respective past, present, and future owners, officers, directors, agents, employees, successors,
                                               3
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 23 of 36



heirs, spouses, administrators, executors, partners, assigns, attorneys, and insurers) from all
claims arising between August 1, 2014 and [Insert Final Approval Date] and asserted in or
related to the Action, including, but not limited to, all such claims seeking unpaid overtime
wages under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq., the Pennsylvania Minimum
Wage Act, 43 P.S. §§ 333.101, et seq., the Pennsylvania Wage Payment and Collection Law, 43
P.S. § 260.1 et seq., the Arizona Wage Law, Ariz. Rev. Stat. §§ 23-350, et seq., or any other
federal, state, or local statute, regulation, ordinance, or common law theory seeking unpaid
wages or any associated penalties, liquidated damages, punitive damages, interest, attorneys’
fees, litigation costs, restitution, or equitable relief.

If you have any questions about the scope of this release, please call one of the law firms listed in
Section 8.

 7.     How do I exclude myself from this settlement?

If you do not want to participate in the settlement, then you must take steps to exclude yourself.

To exclude yourself, you must prepare a note or letter simply stating: “I wish to be excluded
from the Accolade Wage Lawsuit.” The letter or note may be typed or handwritten. Be sure to
include your signature, printed full name, address, and phone number. To be valid, your
exclusion request must be postmarked no later than [INSERT DATE] and be mailed to:
Accolade Wage Lawsuit, c/o Settlement Services, Inc., 2032-D Thomasville Road, Tallahassee,
FL 32308.

Importantly, if you exclude yourself from the settlement, you will not receive any money
payment, you will not be legally bound by the settlement, and you will not waive or release any
legal claims against Accolade.

 8.      How do I object to the settlement?

You can object to the settlement if you believe it is unfair or should not be approved. The Judge
will consider your objection in deciding whether to approve the settlement.

To object to the settlement, you must prepare a letter or note stating that you “object” to the
settlement in the Accolade Wage Lawsuit. The letter or note may be handwritten. Be sure to
include your signature, printed full name, address, and telephone number. You may (but are
not required to) consult with or retain an attorney to assist you in drafting the objection. If you
are not being assisted by an attorney, simply do your best to describe the reasons why you object
to the settlement. However, if you object, your written objection must state with specificity the
grounds for your objection. Also, you must state whether the objection applies to you alone, to
you and some other HAs covered by the settlement, or to you and all other HAs covered by the
settlement.

To be valid, your objection must be postmarked on or before [INSERT DATE] and must
be mailed to: Accolade Wage Lawsuit, c/o Settlement Services, Inc., 2032-D Thomasville Road,
Tallahassee, FL 32308.


 9.      Do I have a lawyer?

Plaintiff and other individuals who do not exclude themselves from the settlement are
                                                 4
       Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 24 of 36



represented by the following law firms: (i) Winebrake & Santillo, LLC, 715 Twining Road,
Suite 211, Dresher, PA 19025; Phone (215) 884-2491; and (ii) Hardwick Benfer, LLC, 179
North Broad Street, Doylestown, PA 18901; Phone (215) 230-1912. Lawyers from these firms
will answer your questions about the lawsuit and settlement free of charge and in strict
confidence. If you call, please identify yourself as a “Class Member” in the “Accolade Wage
Lawsuit” and ask to speak with one of the assigned lawyers.

 10.    How do the lawyers get paid and does Ms. Hall get any extra money?

You will not pay any legal fees or expenses out of your individual settlement payment described
in Section 4. Rather, the above firms will ask the Judge to approve legal fees and expenses of
$363,000 (which is 33% of the total $1,100,000 settlement payment). The Judge has not yet
decided whether she will approve these requested fees and expenses.

In addition, the above lawyers will ask the Judge to approve extra “service award” payments of
$10,000 to Ms. Hall and $1,000 to two HAs who were required to testify at depositions. The
Judge has not yet decided whether she will approve these requested service awards.

 11.    When and where will the Court decide whether to approve the settlement?

The Court will hold a hearing to decide whether to approve the settlement. You are not required
or expected to attend that hearing. However, you are welcome to attend.

During the hearing, the Judge will consider whether the $725,000 in payments to the 323
individuals covered by the settlement are fair and should be approved. The Judge also will
consider the fairness and reasonableness of the $363,000 in requested legal fees and expenses
and the $12,000 in requested service awards. In making her decision, the Judge will consider
any written objections to the settlement and will hear from any individuals (or their legal
representatives) who wish to be heard.

The hearing will take place on [Insert Date] at [Insert Time] in Courtroom [Insert Room
Number] of the United States Courthouse, 601 Market Street, Philadelphia, PA 19106.

 12.    How do I obtain more information?

This Notice summarizes the most important aspects of the proposed settlement. You can obtain
further information by calling one of the law firms listed in Section 9.

Dated: [Insert Date]                        Approved:      Hon. Gene E.K. Pratter
                                                           United States District Court
                                                           Eastern District of Pennsylvania




                                               5
Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 25 of 36




              Exhibit C
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 26 of 36




       Exhibit C: Notice to “Pennsylvania Opt-Ins”
                                 NOTICE OF SETTLEMENT

              Gwendolyn Hall v. Accolade, Inc., 2:17-cv-03423-GEKP
            United States District Court, Eastern District of Pennsylvania

TO:    [INSERT NAME]

YOU ARE COVERED BY THE SETTLEMENT OF THIS CLASS ACTION LAWSUIT.

A FEDERAL JUDGE AUTHORIZED THIS NOTICE, WHICH SUMMARIZES THE
TERMS OF THE SETTLEMENT AND EXPLAINS YOUR RIGHTS UNDER THE
SETTLEMENT.

PLEASE READ THIS DOCUMENT CAREFULLY.

 1.     Who is covered by the settlement?

The United States District Court in Philadelphia, PA presides over this lawsuit, which was filed
in August 2017 by Gwendolyn Hall against Accolade, Inc.

The lawsuit addresses whether or not Accolade paid its Health Assistants (“HAs”) in compliance
with a federal law called the Fair Labor Standards Act and a state law called the Pennsylvania
Minimum Wage Act. We will refer to the Fair Labor Standards Act claim as the “Federal
Overtime Claim.” We will refer to the Pennsylvania Minimum Wage Act claim as the “PA
Overtime Claim.”

In December 2017, all individuals potentially covered by the Federal Overtime Claim were
mailed a package that included a description of the Federal Overtime Claim and a form that the
recipient was required to return in order to pursue the Federal Overtime Claim. A total of 63
individuals returned these forms. You, [Insert Name], returned a form. As a result, you are
covered by the Federal Overtime Claim.

In addition, all individuals employed in Pennsylvania as HAs between August 1, 2014 and
November 26, 2016 are covered by the PA Overtime Claim. You, [Insert Name], are covered
by the PA Overtime Claim. OR You, [Insert Name], are not covered by the PA Overtime
Claim because you did not work as an HA prior to November 26, 2016.

 2.     What is alleged in the lawsuit?

As discussed below, the settled lawsuit covers two separate time periods:

August 1, 2014 until November 26, 2016: Both the Federal Overtime Claim and the PA
Overtime Claim apply to this period. Under the overtime laws, some employees are entitled to
“time and one-half” overtime pay when they work over 40 hours per week. However, certain
salaried employees are “exempt” from the overtime laws. Prior to November 26, 2016, Accolade
classified HAs as falling within the “Administrative” exemption to the overtime laws, and as a
result, did not pay overtime to the HAs. Under this “Administrative” exemption, salaried
employees are not legally entitled to overtime pay if: (i) they primarily perform office or non-

                                                1
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 27 of 36



manual work directly related to the general business operations of Accolade or its customers and
(ii) their primary duties include the “exercise of discretion and independent judgment with
respect to matters of significance.” Accolade maintains that HAs fit each of these criteria and,
therefore, were not entitled to overtime pay. Accolade also maintains that, even if HAs were
entitled to overtime pay, they did not work overtime hours often. Ms. Hall disagrees with
Accolade. She contends that HAs did not fall within the “Administrative” exemption and that
HAs often worked overtime hours.

The overtime “misclassification” claim described in the above paragraph applies to you, [Insert
Name], because, according to Accolade’s payroll records, you worked as an HA prior to
November 26, 2016. OR The overtime “misclassification” claim described in this paragraph
does not apply to you, [Insert Name], because you did not work as an HA prior to November
26, 2016.

November 27, 2016 until December 29, 2018: Only the Federal Overtime Claim applies
to this period. During this period, Accolade paid HAs an hourly wage plus “time and one-half”
overtime pay when they worked over 40 hours per week. According to Ms. Hall, Accolade
improperly failed to give HAs overtime credit for all compensable work activities before and
after their shifts. These activities include, for example, time spent logging into computer
systems at the beginning of the shift and time spent finishing customer calls at the end of the
shift. Accolade denies Ms. Hall’s allegation and asserts that it paid HAs for all compensable
work activities. Accolade also asserts that much of the allegedly unpaid time is not covered by
the Federal Overtime Claim because, even if the time were credited, the HA’s total weekly hours
would still fall below 40.

The unpaid work claim described in the above paragraph applies to you, [Insert Name],
because you worked as an HA after November 27, 2016. OR The unpaid work claim described
in the above paragraph does not apply to you, [Insert Name], because you did not work as a
HA after November 27, 2016.

 3.     Why is there a settlement?

The Court has not decided who will win the lawsuit. So both the HAs and Accolade run the risk
of losing.

The settlement is a compromise. It allows both sides to avoid the costs, delays, and risks of
further litigation and provides money to Ms. Hall and other HAs covered by the settlement.

In reaching this settlement, Accolade denies that it violated any laws, and continues to assert
that its pay practices were and are entirely legal.

 4.     How much money will I recover under the settlement?

The Judge will decide whether the settlement should be approved as fair and reasonable. If the
Judge approves the settlement, a total amount of $1,100,000 will be distributed to the 323 HAs
covered by the lawsuit and to the lawyers identified in Section 9. If the Court approves the
requested legal fees, expenses, and service awards, a total of $725,000.00 will be available to the
323 HAs covered by the lawsuit.

If the Court approves the settlement, you, [INSERT NAME], will receive an individual
payment in the gross amount of $[insert Payment Amount]. This gross payment amount is

                                                2
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 28 of 36



considered wage income. So your settlement check will be reduced to reflect all payroll
deductions and taxes ordinarily paid by both employers and employees. You will receive an IRS
W-2 Form reflecting this payment and the associated taxes and withholdings.

The method for determining the individual payment amounts owed to you and other individuals
covered by the settlement is described below:

              •   Arizona HAs: Arizona HAs do not benefit from the PA Overtime Claim
                  because they did not work in Pennsylvania. Arizona HAs, therefore, are
                  limited to the Federal Overtime Claim. Under the payment formula, these
                  individuals are entitled to: (i) $18.86 for each week employed as an HA
                  between early-2015 and November 26, 2016 plus (ii) $30.00 for each week
                  employed as an HA between November 27, 2016 and December 29, 2018.

              •   Pennsylvania HAs Covered by Both the Federal Overtime Claim
                  and the PA Overtime Claim: All Pennsylvania HAs covered by the
                  settlement benefit from the PA Overtime Claim because they worked in
                  Pennsylvania. In addition, some of these Pennsylvania HAs also benefit from
                  the Federal Overtime Claim because they previously returned the form
                  required to pursue the Federal Overtime Claim. YOU, [INSERT NAME],
                  FALL INTO THIS CATEGORY. Under the payment formula, you are
                  entitled to: (i) $28.28 for each week employed as a HA during the period
                  between August 1, 2014 and your [Insert Opt-In Look Back Date] plus (ii)
                  $37.74 for each week employed as a HA between [Insert Opt-In Look Back
                  Date] and November 26, 2016 plus (iii) $30.00 for each week employed as a
                  HA between November 27, 2016 and December 29, 2018. Your Gross
                  Payment of $[insert Payment Amount] is based on this formula.

              •   Pennsylvania HAs Covered by the PA Overtime Claim Only:
                  Pennsylvania HAs who did not previously return the form required to pursue
                  the Federal Overtime Claim are nonetheless covered by the PA Overtime
                  Claim. Under the payment formula, these individuals are entitled to $28.28
                  for each week employed as an HA between August 1, 2014 and November 26,
                  2016.

If you have any questions about the determination of your payment amount, please call one of
the law firms listed in Section 9.

Also, please keep in mind that the settlement payments described above will be made only if the
Judge approves the settlement.

 5.     How can I receive a settlement payment?

If this Notice is addressed to you, then you are covered by the settlement and you do not need
to do anything to receive a settlement payment. Of course, the payment will not be
made unless the Judge approves the settlement.

 6.     What do I give up by receiving a settlement payment?

If you do not exclude yourself from the settlement by following the procedures in Section 7, you
will release and forever discharge Accolade (as well as its past, present, or future parents,
                                               3
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 29 of 36



subsidiaries, affiliates or related companies, successors, and predecessors, as well as their
respective past, present, and future owners, officers, directors, agents, employees, successors,
heirs, spouses, administrators, executors, partners, assigns, attorneys, and insurers) from all
claims arising between August 1, 2014 and [Insert Final Approval Date] and asserted in or
related to the Action, including, but not limited to, all such claims seeking unpaid overtime
wages under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq., the Pennsylvania Minimum
Wage Act, 43 P.S. §§ 333.101, et seq., the Pennsylvania Wage Payment and Collection Law, 43
P.S. § 260.1 et seq., the Arizona Wage Law, Ariz. Rev. Stat. §§ 23-350, et seq., or any other
federal, state, or local statute, regulation, ordinance, or common law theory seeking unpaid
wages or any associated penalties, liquidated damages, punitive damages, interest, attorneys’
fees, litigation costs, restitution, or equitable relief.

If you have any questions about the scope of this release, please call one of the law firms listed in
Section 9.

 7.     How do I exclude myself from this settlement?

If you do not want to participate in the settlement, then you must take steps to exclude yourself.

To exclude yourself, you must prepare a note or letter simply stating: “I wish to be excluded
from the Accolade Wage Lawsuit.” The letter or note may be typed or handwritten. Be sure to
include your signature, printed full name, address, and phone number. To be valid, your
exclusion request must be postmarked no later than [INSERT DATE] and be mailed to:
Accolade Wage Lawsuit, c/o Settlement Services, Inc., 2032-D Thomasville Road, Tallahassee,
FL 32308.

Importantly, if you exclude yourself from the settlement, you will not receive any money
payment, you will not be legally bound by the settlement, and you will not waive or release any
legal claims against Accolade.

 8.      How do I object to the settlement?

You can object to the settlement if you believe it is unfair or should not be approved. The Judge
will consider your objection in deciding whether to approve the settlement.

To object to the settlement, you must prepare a letter or note stating that you “object” to the
settlement in the Accolade Wage Lawsuit. The letter or note may be handwritten. Be sure to
include your signature, printed full name, address, and telephone number. You may (but are
not required to) consult with or retain an attorney to assist you in drafting the objection. If you
are not being assisted by an attorney, simply do your best to describe the reasons why you object
to the settlement. However, if you object, your written objection must state with specificity the
grounds for your objection. Also, you must state whether the objection applies to you alone, to
you and some other HAs covered by the settlement, or to you and all other HAs covered by the
settlement.

To be valid, your objection must be postmarked on or before [INSERT DATE] and must
be mailed to: Accolade Wage Lawsuit, c/o Settlement Services, Inc., 2032-D Thomasville Road,
Tallahassee, FL 32308.




                                                 4
       Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 30 of 36




 9.     Do I have a lawyer?

Plaintiff and other individuals who do not exclude themselves from the settlement are
represented by the following law firms: (i) Winebrake & Santillo, LLC, 715 Twining Road,
Suite 211, Dresher, PA 19025; Phone (215) 884-2491; and (ii) Hardwick Benfer, LLC, 179
North Broad Street, Doylestown, PA 18901; Phone (215) 230-1912. Lawyers from these firms
will answer your questions about the lawsuit and settlement free of charge and in strict
confidence. If you call, please identify yourself as a “Class Member” in the “Accolade Wage
Lawsuit” and ask to speak with one of the assigned lawyers.

 10.    How do the lawyers get paid and does Ms. Hall get any extra money?

You will not pay any legal fees or expenses out of your individual settlement payment described
in Section 4. Rather, the above firms will ask the Judge to approve legal fees and expenses of
$363,000 (which is 33% of the total $1,100,000 settlement payment). The Judge has not yet
decided whether she will approve these requested fees and expenses.

In addition, the above lawyers will ask the Judge to approve extra “service award” payments of
$10,000 to Ms. Hall and $1,000 to two HAs who were required to testify at depositions. The
Judge has not yet decided whether she will approve these requested service awards.

 11.    When and where will the Court decide whether to approve the settlement?

The Court will hold a hearing to decide whether to approve the settlement. You are not required
or expected to attend that hearing. However, you are welcome to attend.

During the hearing, the Judge will consider whether the $725,000 in payments to the 323
individuals covered by the settlement are fair and should be approved. The Judge also will
consider the fairness and reasonableness of the $363,000 in requested legal fees and expenses
and the $12,000 in requested service awards. In making her decision, the Judge will consider
any written objections to the settlement and will hear from any individuals (or their legal
representatives) who wish to be heard.

The hearing will take place on [Insert Date] at [Insert Time] in Courtroom [Insert Room
Number] of the United States Courthouse, 601 Market Street, Philadelphia, PA 19106.

 12.    How do I obtain more information?

This Notice summarizes the most important aspects of the proposed settlement. You can obtain
further information by calling one of the law firms listed in Section 9.

Dated: [Insert Date]                        Approved:      Hon. Gene E.K. Pratter
                                                           United States District Court
                                                           Eastern District of Pennsylvania




                                               5
Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 31 of 36




                  Exhibit D
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 32 of 36




 Exhibit D: Notice to “Non-Opt-In Class Members”

                                 NOTICE OF SETTLEMENT

              Gwendolyn Hall v. Accolade, Inc., 2:17-cv-03423-GEKP
            United States District Court, Eastern District of Pennsylvania

TO:    [INSERT NAME]

YOU ARE COVERED BY THE SETTLEMENT OF THIS CLASS ACTION LAWSUIT.

A FEDERAL JUDGE AUTHORIZED THIS NOTICE, WHICH SUMMARIZES THE
TERMS OF THE SETTLEMENT AND EXPLAINS YOUR RIGHTS UNDER THE
SETTLEMENT.

PLEASE READ THIS DOCUMENT CAREFULLY.

 1.     Who is covered by the settlement?

The United States District Court in Philadelphia, PA presides over this lawsuit, which was filed
in August 2017 by Gwendolyn Hall against Accolade, Inc.

The lawsuit addresses whether or not Accolade paid its Health Assistants (“HAs”) in compliance
with a federal law called the Fair Labor Standards Act and a state law called the Pennsylvania
Minimum Wage Act. We will refer to the Fair Labor Standards Act claim as the “Federal
Overtime Claim.” We will refer to the Pennsylvania Minimum Wage Act claim as the “PA
Overtime Claim.”

In December 2017, all individuals potentially covered by the Federal Overtime Claim were
mailed a package that included a description of the Federal Overtime Claim and a form that the
recipient was required to return in order to pursue the Federal Overtime Claim. A total of 63
individuals returned these forms. You, [Insert Name], did not return a form. As a result, you
are not covered by the Federal Overtime Claim.

In addition, all individuals employed in Pennsylvania as HAs between August 1, 2014 and
November 26, 2016 are covered by the PA Overtime Claim. You, [Insert Name], are covered
by the PA Overtime Claim.

 2.     What is alleged in the lawsuit?

As discussed below, the settled lawsuit covers two separate time periods:

August 1, 2014 until November 26, 2016: Both the Federal Overtime Claim and the PA
Overtime Claim apply to this period. Under the overtime laws, some employees are entitled to
“time and one-half” overtime pay when they work over 40 hours per week. However, certain
salaried employees are “exempt” from the overtime laws. Prior to November 26, 2016, Accolade
classified HAs as falling within the “Administrative” exemption to the overtime laws, and as a
result, did not pay overtime to the HAs. Under this “Administrative” exemption, salaried
employees are not legally entitled to overtime pay if: (i) they primarily perform office or non-

                                                1
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 33 of 36



manual work directly related to the general business operations of Accolade or its customers and
(ii) their primary duties include the “exercise of discretion and independent judgment with
respect to matters of significance.” Accolade maintains that HAs fit each of these criteria and,
therefore, were not entitled to overtime pay. Accolade also maintains that, even if HAs were
entitled to overtime pay, they did not work overtime hours often. Ms. Hall disagrees with
Accolade. She contends that HAs did not fall within the “Administrative” exemption and that
HAs often worked overtime hours.

The overtime “misclassification” claim described in the above paragraph applies to you, [Insert
Name], because you worked as an HA between August 1, 2014 and November 26, 2016.

November 27, 2016 until December 29, 2018: Only the Federal Overtime Claim applies
to this period. During this period, Accolade paid HAs an hourly wage plus “time and one-half”
overtime pay when they worked over 40 hours per week. According to Ms. Hall, Accolade
improperly failed to give HAs overtime credit for all compensable work activities before and
after their shifts. These activities include, for example, time spent logging into computer
systems at the beginning of the shift and time spent finishing customer calls at the end of the
shift. Accolade denies Ms. Hall’s allegation and asserts that it paid HAs for all compensable
work activities. Accolade also asserts that much of the allegedly unpaid time is not covered by
the Federal Overtime Claim because, even if the time were credited, the HA’s total weekly hours
would still fall below 40.

The unpaid work claim described in the above paragraph does not apply to you, [Insert
Name], you never returned a form entitling you to pursue the Federal Overtime Claim.

 3.     Why is there a settlement?

The Court has not decided who will win the lawsuit. So both the HAs and Accolade run the risk
of losing.

The settlement is a compromise. It allows both sides to avoid the costs, delays, and risks of
further litigation and provides money to Ms. Hall and other HAs covered by the settlement.

In reaching this settlement, Accolade denies that it violated any laws, and continues to assert
that its pay practices were and are entirely legal.

 4.     How much money will I recover under the settlement?

The Judge will decide whether the settlement should be approved as fair and reasonable. If the
Judge approves the settlement, a total amount of $1,100,000 will be distributed to the 323 HAs
covered by the lawsuit and to the lawyers identified in Section 9. If the Court approves the
requested legal fees, expenses, and service awards, a total of $725,000.00 will be available to the
323 HAs covered by the lawsuit.

If the Court approves the settlement, you, [INSERT NAME], will receive an individual
payment in the gross amount of $[insert Payment Amount]. This gross payment amount is
considered wage income. So your settlement check will be reduced to reflect all payroll
deductions and taxes ordinarily paid by both employers and employees. You will receive an IRS
W-2 Form reflecting this payment and the associated taxes and withholdings.

The method for determining the individual payment amounts owed to you and other individuals

                                                2
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 34 of 36



covered by the settlement is described below:

              •   Arizona HAs: Arizona HAs do not benefit from the PA Overtime Claim
                  because they did not work in Pennsylvania. Arizona HAs, therefore, are
                  limited to the Federal Overtime Claim. Under the payment formula, these
                  individuals are entitled to: (i) $18.86 for each week employed as an HA
                  between early-2015 and November 26, 2016 plus (ii) $30.00 for each week
                  employed as an HA between November 27, 2016 and December 29, 2018.

              •   Pennsylvania HAs Covered by Both the Federal Overtime Claim
                  and the PA Overtime Claim: All Pennsylvania HAs covered by the
                  settlement benefit from the PA Overtime Claim. In addition, some of these
                  Pennsylvania HAs also benefit from the Federal Overtime Claim because they
                  previously returned the form required to pursue such claim. Under the
                  payment formula, these individuals are entitled to: (i) $28.28-$37.74 for
                  each week employed as an HA between August 1, 2014 and November 26,
                  2016 plus (ii) $30.00 for each week employed as an HA between November
                  27, 2016 and December 29, 2018.

              •   Pennsylvania HAs Covered by the PA Overtime Claim Only:
                  Pennsylvania HAs who did not previously return the form required to pursue
                  the Federal Overtime Claim are nonetheless covered by the PA Overtime
                  Claim because they worked in Pennsylvania. YOU, [INSERT NAME],
                  FALL INTO THIS CATEGORY. Under the payment formula, you are
                  entitled to $28.28 for each week employed as an HA between August 1, 2014
                  and November 26, 2016. Your Gross Payment of $[insert Payment
                  Amount] is based on this formula.

If you have any questions about the determination of your payment amount, please call one of
the law firms listed in Section 9.

Also, please keep in mind that the settlement payments described above will be made only if the
Judge approves the settlement.

 5.     How can I receive a settlement payment?

If this Notice is addressed to you, then you are covered by the settlement and you do not need
to do anything to receive a settlement payment. Of course, the payment will not be
made unless the Judge approves the settlement.

 6.     What do I give up by receiving a settlement payment?

If you do not exclude yourself from the settlement by following the procedures in Section 7, you
will release and forever discharge Accolade (as well as its past, present, or future parents,
subsidiaries, affiliates or related companies, successors, and predecessors, as well as their
respective past, present, and future owners, officers, directors, agents, employees, successors,
heirs, spouses, administrators, executors, partners, assigns, attorneys, and insurers) from all
claims arising between August 1, 2014 and [Insert Final Approval Date] and asserted in or
related to the Action, including, but not limited to, all such claims seeking unpaid overtime
wages under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq., the Pennsylvania Minimum
Wage Act, 43 P.S. §§ 333.101, et seq., the Pennsylvania Wage Payment and Collection Law, 43
                                                3
      Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 35 of 36



P.S. § 260.1 et seq., the Arizona Wage Law, Ariz. Rev. Stat. §§ 23-350, et seq., or any other
federal, state, or local statute, regulation, ordinance, or common law theory seeking unpaid
wages or any associated penalties, liquidated damages, punitive damages, interest, attorneys’
fees, litigation costs, restitution, or equitable relief.

If you have any questions about the scope of this release, please call one of the law firms listed in
Section 9.

 7.     How do I exclude myself from this settlement?

If you do not want to participate in the settlement, then you must take steps to exclude yourself.

To exclude yourself, you must prepare a note or letter simply stating: “I wish to be excluded
from the Accolade Wage Lawsuit.” The letter or note may be typed or handwritten. Be sure to
include your signature, printed full name, address, and phone number. To be valid, your
exclusion request must be postmarked no later than [INSERT DATE] and be mailed to:
Accolade Wage Lawsuit, c/o Settlement Services, Inc., 2032-D Thomasville Road, Tallahassee,
FL 32308.

Importantly, if you exclude yourself from the settlement, you will not receive any money
payment, you will not be legally bound by the settlement, and you will not waive or release any
legal claims against Accolade.

 8.      How do I object to the settlement?

You can object to the settlement if you believe it is unfair or should not be approved. The Judge
will consider your objection in deciding whether to approve the settlement.

To object to the settlement, you must prepare a letter or note stating that you “object” to the
settlement in the Accolade Wage Lawsuit. The letter or note may be handwritten. Be sure to
include your signature, printed full name, address, and telephone number. You may (but are
not required to) consult with or retain an attorney to assist you in drafting the objection. If you
are not being assisted by an attorney, simply do your best to describe the reasons why you object
to the settlement. However, if you object, your written objection must state with specificity the
grounds for your objection. Also, you must state whether the objection applies to you alone, to
you and some other HAs covered by the settlement, or to you and all other HAs covered by the
settlement.

To be valid, your objection must be postmarked on or before [INSERT DATE] and must
be mailed to: Accolade Wage Lawsuit, c/o Settlement Services, Inc., 2032-D Thomasville Road,
Tallahassee, FL 32308.

 9.      Do I have a lawyer?

Plaintiff and other individuals who do not exclude themselves from the settlement are
represented by the following law firms: (i) Winebrake & Santillo, LLC, 715 Twining Road,
Suite 211, Dresher, PA 19025; Phone (215) 884-2491; and (ii) Hardwick Benfer, LLC, 179
North Broad Street, Doylestown, PA 18901; Phone (215) 230-1912. Lawyers from these firms
will answer your questions about the lawsuit and settlement free of charge and in strict
confidence. If you call, please identify yourself as a “Class Member” in the “Accolade Wage
Lawsuit” and ask to speak with one of the assigned lawyers.
                                                 4
       Case 2:17-cv-03423-GEKP Document 93-1 Filed 12/09/19 Page 36 of 36




 10.    How do the lawyers get paid and does Ms. Hall get any extra money?

You will not pay any legal fees or expenses out of your individual settlement payment described
in Section 4. Rather, the above firms will ask the Judge to approve legal fees and expenses of
$363,000 (which is 33% of the total $1,100,000 settlement payment). The Judge has not yet
decided whether she will approve these requested fees and expenses.

In addition, the above lawyers will ask the Judge to approve extra “service award” payments of
$10,000 to Ms. Hall and $1,000 to two HAs who were required to testify at depositions. The
Judge has not yet decided whether she will approve these requested service awards.

 11.    When and where will the Court decide whether to approve the settlement?

The Court will hold a hearing to decide whether to approve the settlement. You are not required
or expected to attend that hearing. However, you are welcome to attend.

During the hearing, the Judge will consider whether the $725,000 in payments to the 323
individuals covered by the settlement are fair and should be approved. The Judge also will
consider the fairness and reasonableness of the $363,000 in requested legal fees and expenses
and the $12,000 in requested service awards. In making her decision, the Judge will consider
any written objections to the settlement and will hear from any individuals (or their legal
representatives) who wish to be heard.

The hearing will take place on [Insert Date] at [Insert Time] in Courtroom [Insert Room
Number] of the United States Courthouse, 601 Market Street, Philadelphia, PA 19106.

 12.    How do I obtain more information?

This Notice summarizes the most important aspects of the proposed settlement. You can obtain
further information by calling one of the law firms listed in Section 9.

Dated: [Insert Date]                        Approved:      Hon. Gene E.K. Pratter
                                                           United States District Court
                                                           Eastern District of Pennsylvania




                                               5
